UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT THREE TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ION-3 CORPORATION (Name of small business issuer in its charter) FLORIDA 45-5090229 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 1th Court Ft. Lauderdale, Florida 33334 Tel: (954)684-0679 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: The Vazquez Law Firm Peter J. Vazquez Jr., Esq. 197 Fairfield Road Fairfield, New Jersey 07004 Telephone:(862) 210-8424 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Number of shares to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(2) Amount of registration fee(2) Common Stock for sale by selling stockholders $ $ $ The proposed maximum offering price is based on the estimated high end of the range at which the common stock will initially be sold. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus Subject to Completion dated July 25, 2013 ii ION-3 CORPORATION 8,920,000 Shares of Common Stock This prospectus relates to periodic offers and sales of 8,920,000 shares of common stock by the selling stockholders. We will not receive any proceeds from the sale of common stock by the selling stockholders.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling shareholder(s). Because we are considered a shell company, the selling shareholders are considered underwriters and must sell their respective shares at a fixed price of $.10 per share for the duration of the offering since the nature of the offering is an indirect primary offering by the Company. There is currently no market for our common stock. We are an emerging growth company and are electing to extend our transition period for meeting new or revised accounting standards. The term ‘emerging growth company’ means an issuer that had total annual gross revenues of less than $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) during its most recently completed fiscal year. An issuer that is an emerging growth company as of the first day of that fiscal year shall continue to be deemed an emerging growth company until the earliest of – (A) The last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (B) The last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) The date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) The date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. The Company will lose emerging growth company status at the end of the fiscal year that is five years after the first sale of shares pursuant to this registration statement. As a result of being an emerging growth company, we will be disclosing financial information that will be less complete than those of companies meeting the higher accounting standards. As such, investors will not have access to the same level of financial disclosure as they would in companies meeting the higher accounting standards. Accordingly, this lower level of financial disclosure may adversely affect an investor’s availability to gain an accurate view of the Company’s financial situation in order to make a fully informed investment decision. The Company does not intend to register its common stock under Section 12(g) of the Securities Exchange Act and as such will be a Section 15(d) registrant which is not required to file periodic reports if the registrant has less than 300 shareholders of record for the fiscal year after the year of effectiveness. As a result of not having our common stock registered under Section 12 of the Exchange Act, we may not have an ongoing periodic reporting obligation and we would not be subject to the Commission’s proxy, tender offer, and short swing insider trading rules for Section 12 registrants. There is no market for our securities and a public market may never develop and if a market develops, it may not be sustained. After the effective date of this Registration Statement, we intend to have a market maker file an application with FINRA for our common stock to be eligible for trading on the OTCQB. We currently do not have a market maker who has agreed to sponsor our application with FINRA and there can be no assurance that our common stock will be quoted on a quotation service or that any market for our stock will ever develop. The Company is considered a “shell” company since it has no current operations. As a result, investors should be aware of the highly illiquid nature of the Company’s securities before making as investment in the Company’s shares (See “Risk Factors”). The information in this prospectus is not complete and may be changed. Selling Shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Investing in our common stock is a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See “Rick Factors” beginning on page 4 to read about risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus is truthful of complete. Any representation to the contrary is a criminal offense. The date of this prospectus is July 25, 2013 iii TABLE OF CONTENTS SUMMARY OF OUR OFFERING 1 RISK FACTORS 3 RISKS RELATING TO OUR BUSINESS 3 RISKS RELATED TO OUR COMMON STOCK 4 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 DETERMINATION OF OFFERING PRICE 7 SELLING STOCKHOLDERS 7 DESCRIPTION OF SECURITIES 11 INTERESTS OF NAMED EXPERTS AND COUNSEL 13 DESCRIPTION OF BUSINESS 13 General 13 Industry Background 14 The Market 15 Market Strategy Competition 15 Employees 15 DESCRIPTION OF PROPERTY 16 LEGAL PROCEEDINGS 16 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 OFF-BALANCE SHEET ARRANGEMENTS 18 EXECUTIVE COMPENSATION 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 23 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 24 Financial Statements 25 iv SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, ION-3 CORPORATION. The summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business ION-3 CORPORATION (the “Company”) is a technology development stage company designed to acquire and develop technical applications from theoretical concept through manufacturing to product sales. The Company was organized under the laws of the state of Florida on January 31, 2012.Our principal executive offices are located at 1460 Northeast 57th Court, Ft. Lauderdale, Florida 33334 and our telephone number is (954)684-0679. The Company intends to be engaged in the development of a “next generation” Lithium Ion battery which is currently in the concept stage. The product we are currently researching and developing is called Advanced Solid State Electrolyte Lithium Ion Battery and abbreviated as (“SSE Li-Ion Battery”). The Company believes that its new battery concept technology will have several features such as non combustible, higher power output, longer lasting life and less cost that will create an advantage in the existing marketplace. Once developed the battery technology is intended to be utilized for many potential applications. At this time SSE Li-Ion Battery is only a concept, however once developed ION-3 intends to file for the intellectual property, processes and any applicable patent rights for the SSE Li-Ion battery.The concept for the battery technology is proprietary and based upon the SSE thin film batteries researched by Oak Ridge National Laboratory for the Department of Energy which the technology is available for commercial use.ION-3 management studied the current lithium ion battery market place and realized the need for a non combustible, higher output, longer life lithium ion battery that is cheaper to produce. This is emphasized by the fact the electric cars manufactured by major automotive companies are limited in driving range, by the fact that Boeing and other aircraft manufacturers are seeking lithium ion batteries that do not overheat or are not combustible, and by the fact that lithium, as a rare metal, is increasing in price. This means that ION-3 will be seeking engineers and scientists with backgrounds that are compatible with ION-3 plans to develop such a battery. While none of our current officers or employees would be considered an inventor of the proposed ION-3 SSE Lithium Ion battery, the variations of the batteries construction and composition my lead to the registration of the manufacture and compounding of the intellectual property rights related to a future specific application of the SSE Lithium Ion battery by ION-3. It is not anticipated that any intellectual property rights of former research or development work performed by any U.S. government laboratory will be incorporated into a future ION-3 battery for which a claim by the government could arise. Ion-3 intends to undertake a 3 year development plan for its battery technology concept and raise a total of $10,100,000 for the technology development. The first year will be dedicated to the initial engineering and documentation of the design process including the intellectual property, processes, rights and patents.The company intends on the initial filing of the intellectual property, process and patent during the first year. The company has budgeted $2,000,000 for the first year of development. The breakdown of the incremental costs for the first year are $1375,000 for Engineering, Scientist and Development costs, $100,000 for intellectual property and patent filing costs, and $525,000 for General and Administrative costs. The second year will be dedicated to prototype development and laboratory testing including establishing the batteries concepts for the different specific markets.The company has budgeted $3,600,000 for the second year of development. The second year costs are $2,450,000 for Engineering, Scientist and Development costs, and $1,150,000 for General and Administrative costs. The third year of development will be dedicated to the design of the commercial manufacturing process and the unique equipment needed for a Boutique and large commercial Battery Manufacturing facilities.The company has budgeted $2,500,000 for the third year of development and $2,000,000 in additional working capital to complete the development of the SSE Li-Ion battery technology to a commercially viable lithium ion battery. The third year costs are $740,000 for Engineering, Scientist and Development costs, and $1,660,000 for General and Administrative and Marketing costs. We are recently formed and have not yet developed a prototype of our proposed battery. Until such time as we have developed our prototype, we will not be able to begin commercial operations. The Company considers itself a technology development company and from time to time may seek to develop additional technologies. We intend to develop technical applications from theoretical concept through manufacturing to product sales. Our Offering This prospectus relates to the sale of a total of 8,920,000 shares of our common stock. Upon the effective date of this registration statement, up to 8,920,000 shares may be sold by the Selling Stockholders as set forth under the caption “Selling Stockholders”. One hundred percent (100%) of all outstanding shares held by non-affiliates are being registered for re-sale. All selling shareholders will be deemed to be underwriters and the offering is deemed to be an indirect primary offering. Accordingly, the shares must be sold at a fixed price of $ .10 per share for the duration of the offering since the nature of the offering is an indirect primary offering. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. We will bear all expenses of the registration incurred in connection with this prospectus, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders. The Company is becoming a reporting company for the primary purpose of increasing access to the capital markets. In this regard, you should be aware of the following: ● the Company’s common stock has no market and may or may not become quoted on the over-the-counter market which will limit the selling shareholders’ ability to sell their shares and will also limit the Company’s ability to raise funds through equity financings or to use its shares as consideration; ● our common stock will likely be a penny stock, which may make it more difficult for holders to sell their shares and negatively impact any trading in our shares; ● the proceeds from the sale of the shares being registered for resale are insufficient to pay for the costs of the registration of those shares; and ● our operations will not likely be sufficient to pay for the costs of being a reporting company 1 Summary of Selected Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. Financial Data Summary Balance Sheet Data ASSETS March 31 Cash $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts Payable $ Total Current Liabilities $ STOCKHOLDERS’ EQUITY Common stock: $.0001 par value, 40,000,000 shares authorized 25,975,000 shares issued and outstanding $ Additional paid-in-capital $ Accumulated Deficit -62,538 Total stockholders’ equity $
